AO 450 (Rev. 01/09) Judgment in a Civil Action



                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


                 Tommy Clayton Mackey
                             Plaintiff                                  )
                          v.                                            )      Civil Action No.      9:18-1373-DCC
                  Nancy A. Berryhill,                                   )
         Acting Commissioner of Social Security                         )
                    Administration                                      )
                            Defendant


                                                   JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                    recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: The Commissioner's decision is reversed and the Court remands this matter to the Commissioner
pursuant to sentence four of 42 U.S.C. § 405(g).



This action was (check one):
’ tried by a jury with Judge                            presiding, and the jury has rendered a verdict.

’ tried by Judge                          without a jury and the above decision was reached.
O decided by the Honorable Donald C Coggins Jr , United States District Judge.


Date: May 24, 2019                                                            CLERK OF COURT


                                                                                         s/Chelsea Pegram-Conner
                                                                                          Signature of Clerk or Deputy Clerk
